             Case 2:20-cv-02713-JMY Document 7 Filed 08/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NIAJEE COOPER,                                 :
     Plaintiff,                                :
                                               :      CIVIL ACTION
        v.                                     :
                                               :      NO. 20-2713
COMMONWEALTH, et al.,                          :
    Defendants.                                :

                                              ORDER

        AND NOW, this 12th day of August, 2020, upon consideration of Niajee Cooper’s

Motion to Proceed In Forma Pauperis (ECF No. 4), Prisoner Trust Fund Account Statement

(ECF No. 5), and pro se Complaint (ECF No. 1), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.       Niajee Cooper, # NN-5150, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Pine Grove or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Cooper’s inmate account; or (b) the

average monthly balance in Cooper’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Cooper’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s
            Case 2:20-cv-02713-JMY Document 7 Filed 08/12/20 Page 2 of 2




income credited to Cooper’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.

       3.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Pine Grove.

       4.       The Complaint is DEEMED filed.

       5.       Cooper’s claims against the Philadelphia Court of Common Pleas, Judge Kai

Scott, and Assistant District Attorneys Bunting and Toczylowski are DISMISSED WITH

PREJUDICE, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in this

Court’s Memorandum.

       6.       Cooper’s Complaint is DISMISSED WITHOUT PREJUDICE, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal

is without prejudice to Cooper filing a new case only in the event his underlying conviction is

reversed, vacated, or otherwise invalidated.

       7.       The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:


                                                /s/ John Milton Younge
                                               JOHN M. YOUNGE, J.




                                                 2
